UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 August 2, 2011 Date of Report (Date of Earliest Event Reported) UNI-PIXEL, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On August 2, 2011, the Company issued a press release announcing that it will hold a conference call on Wednesday, August 10, 2011 at 4:30 p.m. Eastern time to discuss results for the second quarter ended June 30, 2011. UniPixel’s President and CEO Reed Killion and CFO Jeff Tomz will host the presentation, followed by a question and answer period. Date: Wednesday, August 10, 2011 Time: 4:30 p.m. Eastern time (1:30 p.m. Pacific time) Dial-In Number: 1-877-941-4774 International: 1-480-629-9760 Conference ID#: 4461497 The press release is included as Exhibit99.1 to this Current Report on Form 8-K, incorporated by reference herein, and the description of the press release is qualified in its entirety by reference to such Exhibit. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits Exhibit Number Description Press Release dated August 2, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 2, 2011 By: /s/ Reed Killion Name: Reed Killion Title: Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press Release dated August 2, 2011.
